ORDER
Per Curiam.
On motion of the parties to expedite the appeal in this case, it is hereby ordered:
(a) That the record be filed in typewritten form on or before November 10, 1972, and said record shall be filed in printed form as soon thereafter as practicable;
(b) That the plaintiffs be permitted to file a typewritten brief or briefs by November 17, 1972, and printed briefs as soon thereafter as possible;
(c) That the defendants be permitted to file a typewritten brief or briefs on or before December 4, 1972, and to file said brief or briefs in printed form as soon thereafter as possible; and
(d) That the case be assigned for argument in the December Term, 1972.
The above dates are subject to modification by order of the Chief Justice.